Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 3/4/2022, with respect to the previous objection to claim 2 have been fully considered and are persuasive.  Applicant has canceled claim 2.  The previous objection to claim 2 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 3/4/2022, with respect to the previous 112(b) rejections of claims 1-2 have been fully considered and are persuasive.  Applicant has amended claim 1 and canceled claim 2 to obviate the issues.  The previous 112(b) rejections of claims 1-2 has been withdrawn. 

Applicant's arguments filed 3/4/2022 regarding the previous 102 rejection of claim 1 under Nagamine have been fully considered but they are not persuasive.
Applicant argues Nagamine, and more particularly, that the two separate shielding plates/structures differentiate over Nagamine and would not be rendered obvious by the case law. 
Examiner respectfully disagrees.  Examiner agrees that Nagamine does not read on amended claim 1 under a 102 basis, but still considers duplication of parts/making separable would read on this limitation so as to still read on amended claim 1 under a 103 basis (see below).  Having Nagamine’s collecting plates 84 & 275 comprise fastening or fixing two plates (e.g. a top half plate to a bottom half plate with fully aligned holes) would be an obvious variant thereof.  

Election/Restrictions
Examiner notes that newly submitted claim 16 depends on claim 3, which is withdrawn.  Claim 16 has also been withdrawn.  Applicant must indicate this with the claim status identifier.  

Claim Objections
Claim 1 objected to because of the following informalities:  on line 15, “where each shield plate has a plurality of through holes” should be “wherein each the upper shielding plate and the lower shielding plate have a plurality of through holes”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 17-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the plurality of through passages each have a diameter”.  Examiner has reviewed Applicant’s disclosure (see Applicant’s Figures 6a-6b, shielding plates 81a & 81b, through hole 82).  While Examiner understands that a through hole in each plate would comprise a diameter and would overlap with each other to form a through passage, Examiner is not clear as to how the resulting through passage would have a diameter (e.g. aren’t the holes offset such that the shape of the through passage would not be circular? wouldn’t the shape be some sort of geometric lens?).  Clarification required.      
The term “about” in claims 17-19 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagamine (US 20020053319).
Nagamine teaches a solution treatment unit comprising the following of claim 1 except where underlined:

For Claim 1:
A substrate processing apparatus comprising: 
a substrate holder (see Figures 6-7, 18-19, 22-26, spin chucks 71 & 261); 
a processing liquid supply nozzle that supplies a processing liquid to a substrate held by the substrate holder (see Figures 6-7, 18-19, 22-26, washing fluid supply nozzles 100 & 293); 
a liquid receiving cup that receives the processing liquid supplied to the substrate (see Figures 6-7, 18-19, 22-26, cups 75 & 265); 
a processing chamber that accommodates the liquid receiving cup and has an opening at an upper side (see Figures 6-7, 18-19, 22-26, cup accommodating sections 70 & 260); 
a shield that shields a region outside the liquid receiving cup in the opening of the processing chamber, the shield including an upper shielding plate stacked on a lower shielding plate (see Figures 6-7, 18-19, 22-26, collecting plates 84 & 275); and
a driver that moves the liquid receiving cup between a first processing position separated from the shield and a second processing position above the shield (see Figures 6-7, 18-19, 22-26, hoisting and lower mechanisms 78 & 269); 
wherein each shielding plate has a plurality of through holes in a thickness direction thereof, the through holes of the upper shielding plate and the through holes of the lower shielding plate being overlapped to form a plurality of through passages that penetrate the shield in the thickness direction (see Figures 6-7, 18-19, 22-26, collecting plates 84 & 275, ventilation holes 85 & 276), and 
the plurality of through passages each have a diameter configured to allow the processing liquid to fall therethrough (see Figures 6-7, 18-19, 22-26, ventilation holes 85 & 276).

Nagamine teaches only a single plate (collecting plates 84 & 275), and does not teach the distinct upper and lower shielding plates of claim 1.  

Examiner however, considers this would be read upon by case law regarding duplication of parts or making separable (see MPEP 2144.04, “Duplication of Parts”, “Making Separable”).  Having Nagamine’s collecting plates 84 & 275 comprise fastening or fixing two plates (e.g. a top half plate to a bottom half plate with fully aligned holes) would be an obvious variant thereof.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Nagamine and more particularly for collecting plates 84 & 275 comprise fastening or fixing two plates because said modification is either an obvious duplication of parts or act of making separable.  

Modified Nagamine teaches claim 1.
Modified Nagamine does not teach the following of ventilation holes 85 & 276:

For Claim 17: 
The substrate processing apparatus according to claim 1, wherein the through holes of the upper shielding plate and the through holes of the lower shielding plate have a diameter of about 1 mm to 3 mm.

For Claim 18: 
The substrate processing apparatus according to claim 1, wherein the through holes of the upper shielding plate and the through holes of the lower shielding plate are overlapped such that the plurality of through passages have a diameter of about 0.4 mm to 0.7 mm.

Examiner however, considers these limitations would be read upon by an obvious change in size/proportion of Nagamine’s ventilation holes 85 & 276 (see MPEP 2144.04, “Change in Size/Proportion”).  Changing the size of the holes would read on the diameter sizes of claims 17-18.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718